Exhibit 10.2
 
AGREEMENT
 
This Agreement, dated as of June 30, 2011, is by and among Ruby Tuesday, Inc., a
Georgia corporation (the “Company”), and Double Black Diamond Offshore Ltd., a
limited partnership formed under the laws of the Cayman Islands, Black Diamond
Offshore Ltd., a limited partnership formed under the laws of the Cayman
Islands, Carlson Capital, L.P., a Delaware limited partnership, Asgard
Investment Corp., a Delaware corporation and Clint D. Carlson (collectively, the
“Shareholder Group”).
 
WHEREAS, the Shareholder Group is a party to that certain Amended and Restated
Group Agreement dated June 16, 2011 by and among (i) the Shareholder Group; (ii)
Steven R. Becker, an individual resident of Texas (“Becker”), Matthew A.
Drapkin, an individual resident of New York (“Drapkin”), Becker Drapkin Partners
(QP), L.P., a Texas limited partnership, Becker Drapkin Partners, L.P., a Texas
limited partnership, BD Partners III, L.P., a Texas limited partnership, Becker
Drapkin Management, L.P., a Texas limited partnership, and BC Advisors, LLC, a
Texas limited liability company (collectively with Becker and Drapkin, “BD”) and
(iii) Michael Brodsky, with respect to the Common Stock (as defined below);
 
WHEREAS, the Company and the Shareholder Group have determined that the
interests of the Company and its shareholders would be best served by adding
Becker and Drapkin to the Board (as defined below) on the terms and conditions
set forth in this Agreement.
 
NOW, THEREFORE, in consideration of the foregoing premises and the respective
representations, warranties, covenants, agreements and conditions hereinafter
set forth, and intending to be legally bound hereby, the parties hereto hereby
agree as follows:
 
1.      Definitions.  For purposes of this Agreement:
 
(a)      The terms “Affiliate” and “Associate” have the respective meanings set
forth in Rule 12b-2 promulgated by the Securities and Exchange Commission (the
“SEC”) under the Securities Exchange Act of 1934, as amended (the “Exchange
Act”), provided that neither “Affiliate” nor “Associate” shall include (i) any
person that is a publicly held concern and is otherwise an Affiliate or
Associate by reason of the fact that a principal of any member of the
Shareholder Group serves as a member of the board of directors or similar
governing body of such concern, (ii) such principal in its capacity as a member
of the board of directors or other similar governing body of such concern or
(iii) any entity which is an Associate solely by reason of clause (1) of the
definition of Associate in Rule 12b-2; the terms “beneficial owner” and
“beneficial ownership” shall have the respective meanings as set forth in Rule
13d-3 promulgated by the SEC under the Exchange Act; and the terms “person” or
“persons” shall mean any individual, corporation (including not-for-profit),
general or limited partnership, limited liability company, joint venture, the
media, estate, trust, association, organization or other entity of any kind or
nature, including any governmental authority.
 
(b)      “Board” means the Board of Directors of the Company.
 
(c)      “Common Stock” means the common stock of the Company, par value $0.01
per share.
 
 
 

--------------------------------------------------------------------------------

 
 
(d)      “NYSE” means the New York Stock Exchange.
 
(e)      “Ownership Interest” means, with respect to the Common Stock, having
beneficial ownership of the Common Stock.
 
(f)      “Standstill Period” means the period from the date hereof until the
earlier of (i) the second anniversary of the annual meeting of shareholders of
the Company (“Annual Meeting”) to be held in 2011, (ii) such date that the Board
has accepted the resignation of both Becker and Drapkin as directors pursuant to
Section 6(a) hereof, (iii) the date on which the Nominating and Governance
Committee of the Board notifies the Shareholder Group that it has resolved to
not nominate Drapkin for election to the Board at the Annual Meeting to be held
in 2013 pursuant to Section 4(e) hereof and (iv) such date, if any, as the
Company has breached in any material respect any of its representations,
warranties, commitments or obligations set forth in Sections 2, 4, 5 or 13
hereof and such breach has not been cured within 30 days following written
notice of such breach so long as such breach is curable, provided that in no
event shall a breach of the notice obligation in Section 4(e) be deemed
“curable”.
 
2.      Representations and Warranties of the Company.  The Company represents
and warrants as follows as of the date hereof:
 
(a)      The Company has the corporate power and authority to execute, deliver
and carry out the terms and provisions of this Agreement and to consummate the
transactions contemplated hereby.
 
(b)      This Agreement has been duly and validly authorized, executed and
delivered by the Company, constitutes a valid and binding obligation and
agreement of the Company, and is enforceable against the Company in accordance
with its terms, except as enforcement thereof may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium, fraudulent conveyance or
similar laws affecting the rights of creditors and subject to general equity
principles.
 
(c)      The execution, delivery and performance of this Agreement by the
Company does not and will not (i) violate or conflict with any law, rule,
regulation, order, judgment or decree, in each case that is applicable to the
Company, or (ii) result in any material breach or material violation of, or
constitute a material default (or an event which with notice or lapse of time or
both could become a material default) under or pursuant to, or result in the
loss of a material benefit under, or give any right of termination, amendment,
acceleration or cancellation of, (A) any organizational document of the Company
or (B) any agreement, contract, commitment, understanding or arrangement, in
each case to which the Company is a party or by which it is bound and which is
material to the Company’s operations.
 
 
2

--------------------------------------------------------------------------------

 
 
3.      Representations and Warranties of the Shareholder Group.  Each member of
the Shareholder Group severally, and not jointly, represents and warrants with
respect to himself or itself as follows as of the date hereof:
 
(a)      Such party has the power and authority to execute, deliver and carry
out the terms and provisions of this Agreement and to consummate the
transactions contemplated hereby. Such party, if an entity, has the corporate,
limited partnership or limited liability company power and authority, as
applicable, to execute, deliver and carry out the terms and provisions of this
Agreement and to consummate the transactions contemplated hereby.
 
(b)      This Agreement has been duly and validly authorized, executed, and
delivered by such party, constitutes a valid and binding obligation and
agreement of such party, and is enforceable against such party in accordance
with its terms, except as enforcement thereof may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium, fraudulent conveyance or
similar laws affecting the rights of creditors and subject to general equity
principles.
 
(c)      The execution, delivery and performance of this Agreement by such party
does not and will not (i) violate or conflict with any law, rule, regulation,
order, judgment or decree applicable to him or it, or (ii) result in any
material breach or material violation of, or constitute a material default (or
an event which with notice or lapse of time or both could become a material
default) under or pursuant to, or result in the loss of a material benefit
under, or give any right of termination, amendment, acceleration or cancellation
of, (A) any organizational document, if an entity, or (B) any agreement,
contract, commitment, understanding or arrangement, in each case to which he or
it is a party or by which he or it is bound and which is material to the
Shareholder Group's business or operations.
 
(d)      As of the date hereof, such party is the beneficial owner of the number
of shares of Common Stock as set forth on the applicable cover page (including
any cross-referenced information) relating to such party in the most recent
report of beneficial ownership of Common Stock on Amendment No. 1 to Schedule
13D, filed by members of the Shareholder Group with the SEC on June 28, 2011 (as
amended, the “Schedule 13D”).  Except for those Affiliates and Associates of
such member with respect to whom a cover page is included in the Schedule 13D,
to the actual knowledge of the Shareholder Group after reasonable inquiry, no
other Affiliate or Associate of such member beneficially owns any shares of
Common Stock.
 
4.      Appointment of Directors; Related Matters.  (a) Provided that the
Shareholder Group’s Ownership Interest and BD’s Ownership Interest are, in the
aggregate as of the Appointment Date, at least equal to 5% of the outstanding
Common Stock (based on the latest annual or quarterly report of the Company
filed with the SEC pursuant to Section 13 or 15(d) of the Exchange Act), as soon
as reasonably practicable, but in any event within five business days from the
date hereof (the “Appointment Date”), the Board shall:
 
(i)     appoint Becker to the Board as a Class I director (term expiring in
2011) and adopt a resolution appointing him to the Executive Compensation and
Human Resources Committee of the Board and the Nominating and Governance
Committee, in each case effective as of the Appointment Date;
 
 
3

--------------------------------------------------------------------------------

 
 
(ii)                appoint Drapkin to the Board as a Class III director (term
expiring in 2013) and adopt a resolution appointing him to the Audit Committee
(subject to qualification as an audit committee financial expert under NYSE
listing rules) of the Board and the Nominating and Governance Committee, in each
case effective as of the Appointment Date; and
 
(iii)                adopt a resolution in accordance with the Company’s
Articles of Incorporation and Bylaws increasing the size of the Board to a total
of nine directors in order to accommodate Drapkin’s appointment as a director of
the Company pursuant to Section ‎4(a)(ii) hereof, effective as of the
Appointment Date.
 
(b)      The Board and the Nominating and Governance Committee shall nominate
Becker for re-election as director in Class I when his term expires at the
Annual Meeting to be held in 2011.  In addition, the Company shall recommend
that the Company’s shareholders vote, and shall solicit proxies, in favor of the
election of Becker at such Annual Meeting and otherwise support Becker for
election in a manner no less rigorous and favorable than the manner in which the
Company supports its other nominees.  In addition, if elected at such Annual
Meeting, Becker shall continue to serve on each of the Executive Compensation
and Human Resources Committee and the Nominating and Governance Committee, so
long as Becker continues to meet all the legal and listing requirements for
service on such committees.
 
(c)      The Company agrees that, during the Standstill Period, any increase in
the size of the Board other than in connection with the appointment of Drapkin
shall be subject to the prior written consent of the Shareholder Group.
 
(d)      The Company agrees that, during the Standstill Period, the Company will
not change the Class year of Becker or Drapkin as a director unless (i) the
Shareholder Group has consented to such change or (ii) such change would extend
the term of Becker’s or Drapkin’s, as applicable, term as a director.  The
Company agrees that, during the Standstill Period, the Company will not remove
Becker or Drapkin from the committees of the Board on which Becker and Drapkin
have been appointed to pursuant to Sections 4(a)(i), 4(a)(ii) and 4(b) hereof,
respectively, without the prior consent of the Shareholder Group, so long as
Becker and Drapkin each continue to meet all the legal and listing requirements
for service on such committees.
 
(e)      At least 60 days prior to the last date upon which a notice to the
Secretary of the Company of nominations of persons for election to the Board or
the proposal of business at the Annual Meeting to be held in 2013 would be
considered timely under the Company’s Articles of Incorporation and Bylaws, the
Nominating and Governance Committee will notify the Shareholder Group whether it
has resolved to recommend Drapkin for election to the Board at the Annual
Meeting to be held in 2013.  If the Nominating and Governance Committee has
resolved to so recommend Drapkin, (i) the Board and the Nominating and
Governance Committee shall nominate Drapkin for election as director in Class
III at the Annual Meeting to be held in 2013 and (ii) the Company shall
recommend that the Company’s shareholders vote, and shall solicit proxies, in
favor of the election of Drapkin at such Annual Meeting and otherwise support
Drapkin for election in a manner no less rigorous and favorable than the manner
in which the Company supports its other nominees.
 
 
4

--------------------------------------------------------------------------------

 
 
5.      Replacement Directors.  If at any time during the Standstill Period,
Becker or Drapkin is unable or unwilling to serve as a director of the Company,
BD and the Board (excluding Becker and Drapkin) shall appoint a replacement for
Becker or Drapkin, as applicable (in which case all references in this Agreement
to “Becker” or “Drapkin” shall refer to such person’s replacement), who is
mutually agreeable to BD and the Board, within 90 days of Becker or Drapkin
validly tendering his resignation from the Board.
 
6.      Minimum Ownership.  (a) The members of the Shareholder Group acknowledge
that Becker and Drapkin have each irrevocably tendered his resignation as
director effective as of the date that (i) the Ownership Interest of the
Shareholder Group and BD, in the aggregate, falls below 5% of the outstanding
Common Stock (based on the latest annual or quarterly report of the Company
filed with the SEC pursuant to Section 13 or 15(d) of the Exchange Act) or (ii)
BD breaches its obligations under Section 6(b) of that certain agreement, dated
as of the date hereof, by and among the Company and BD (the “BD Settlement
Agreement”) and such breach has not been cured within 30 days following written
notice of such breach, and the Board may accept either or both such
resignations, in its sole discretion, by a majority vote (excluding Becker and
Drapkin); provided that, for the avoidance of doubt, in the event Becker or
Drapkin resign from the Board, and a replacement director(s) is appointed
pursuant to Section 5 hereof, the members of the Shareholder Group acknowledge
that this Section 6(a) shall apply to such replacement director(s), and the
members of the Shareholder Group acknowledge that BD and its Affiliates and
Associates will be obligated to cause such replacement director(s) to fulfill
such obligation.
 
(b)      For purposes of this Agreement, the Ownership Interest of the
Shareholder Group and BD shall be determined based on the latest public filing
made by the Shareholder Group or BD with the SEC with respect to the Ownership
Interest; provided that if at any time either of the Shareholder Group or BD are
no longer required to publicly disclose their respective Ownership Interest
through public filings made with the SEC, such party shall (i) promptly (and in
any event within five (5) business days) inform the Company of such change, (ii)
disclose such party’s Ownership Interest to the Company on a quarterly basis and
(iii) at the Company’s request, produce documentary evidence reasonably
necessary to verify that such party’s Ownership Interest reported to the Company
is accurate.
 
7.      Voting.  At all shareholder meetings where the matters described in this
Section 7 will be voted on during such time as Becker or Drapkin serves as a
director of the Company, each member of the Shareholder Group shall cause all
shares of Common Stock beneficially owned by it or its respective Affiliates or
Associates, to be present for quorum purposes and to be voted in favor of all
directors nominated by the Board for election.
 
8.      Standstill.  Each member of the Shareholder Group agrees that other than
as may be required by applicable law, order or regulation, during the Standstill
Period, he or it will not, and he or it will cause each of such person’s
Affiliates or agents or other persons acting on his or its behalf not to, and
will use commercially reasonable efforts to cause his or its respective
Associates not to:
 
(a)      acquire, offer to acquire or agree to acquire, alone or in concert with
any other individual or entity, by purchase, tender offer, exchange offer,
agreement or business combination or any other manner, beneficial ownership of
any securities of the Company or any
 
 
5

--------------------------------------------------------------------------------

 
 
securities of any Affiliate of the Company, if, after completion of such
acquisition or proposed acquisition, such party would beneficially own, or have
the right to acquire beneficial ownership of, more than 9.99% of the outstanding
Common Stock (based on the latest annual or quarterly report of the Company
filed with the SEC pursuant to Section 13 or 15(d) of the Exchange Act);
 
(b)      submit any shareholder proposal (pursuant to Rule 14a-8 promulgated by
the SEC under the Exchange Act or otherwise) or any notice of nomination or
other business for consideration, or nominate any candidate for election to the
Board or oppose the directors nominated by the Board, other than as expressly
permitted by this Agreement;
 
(c)      form, join in or in any other way participate in a “partnership,
limited partnership, syndicate or other group” within the meaning of Section
13(d)(3) of the Exchange Act with respect to the Common Stock or deposit any
shares of Common Stock in a voting trust or similar arrangement or subject any
shares of Common Stock to any voting agreement or pooling arrangement, other
than solely with other members of the Shareholder Group or one or more
Affiliates of a member of the Shareholder Group with respect to the Common Stock
currently owned as set forth in Section ‎3(d) hereof or acquired in the future
(subject to the limitations set forth in Section ‎8(a) hereof) or to the extent
such a group may be deemed to result with the Company or any of its Affiliates
as a result of this Agreement;
 
(d)      solicit proxies or written consents of shareholders, or otherwise
conduct any nonbinding referendum with respect to the Common Stock, or make, or
in any way participate in, any “solicitation” of any “proxy” within the meaning
of Rule 14a-1 promulgated by the SEC under the Exchange Act to vote, or advise,
encourage or influence any person with respect to voting, any shares of Common
Stock with respect to any matter, or become a “participant” in any contested
“solicitation” for the election of directors with respect to the Company (as
such terms are defined or used under the Exchange Act and the rules promulgated
by the SEC thereunder), other than a “solicitation” or acting as a “participant”
in support of all of the nominees of the Board at any shareholder meeting;
 
(e)      call, seek to call, or to request the calling of, a special meeting of
the shareholders of the Company, or seek to make, or make, a shareholder
proposal at any meeting of the shareholders of the Company or make a request for
a list of the Company’s shareholders (or otherwise induce, encourage or assist
any other person to initiate or pursue such a proposal or request) or otherwise
acting alone, or in concert with others, seek to control or influence the
governance or policies of the Company, except as expressly permitted by this
Agreement;
 
(f)      effect or seek to effect (including, without limitation, by entering
into any discussions, negotiations, agreements or understandings with any third
person), offer or propose (whether publicly or otherwise) to effect, or cause or
participate in, or in any way assist or facilitate any other person to effect or
seek, offer or propose (whether publicly or otherwise) to effect or cause or
participate in (i) any acquisition of any material assets or businesses of the
Company or any of its subsidiaries, (ii) any tender offer or exchange offer,
merger, acquisition or other business combination involving the Company or any
of its subsidiaries, or (iii) any recapitalization, restructuring, liquidation,
dissolution or other extraordinary transaction with respect to the Company or
any of its subsidiaries;
 
 
6

--------------------------------------------------------------------------------

 
 
(g)      publicly disclose, or cause or facilitate the public disclosure
(including without limitation the filing of any document or report with the SEC
or any other governmental agency or any disclosure to any journalist, member of
the media or securities analyst) of, any intent, purpose, plan or proposal to
obtain any waiver, or consent under, or any amendment of, any of the provisions
of Section ‎7 hereof or this Section ‎8, or otherwise seek (in any manner that
would require public disclosure by any of the members of the Shareholder Group
or their Affiliates or Associates) to obtain any waiver, consent under, or
amendment of, any provision of this Agreement;
 
(h)      publicly disparage any member of the Board or management of the
Company, provided that this provision shall not apply to compelled testimony,
either by legal process, subpoena or otherwise, or to communications that are
required by an applicable legal obligation and are subject to contractual
provisions providing for confidential disclosure;
 
(i)      enter into any arrangements, understandings or agreements (whether
written or oral) with, or advise, finance, assist or encourage, any other person
that engages, or offers or proposes to engage, in any of the foregoing; or
 
(j)      take or cause or induce or assist others to take any action
inconsistent with any of the foregoing.
 
9.      Company Policies.  (a)  The members of the Shareholder Group acknowledge
that Becker or Drapkin, or both of them, may be required, in accordance with the
Company policies, to tender their resignations from the Board in the event that
they receive more “against” votes than “for” votes in an uncontested election of
the Company’s directors, and that the Company’s Nominating and Governance
Committee, in accordance with such policy, may determine that it is in the best
interests of the Company to accept such resignations. The members of the
Shareholder Group acknowledge and agree that such action or actions in
accordance with the Company Policies shall not constitute a breach of this
Agreement by the Company.
 
(b)      The members of the Shareholder Group acknowledge that they are aware
that United States securities laws prohibit any person who has material
non-public information about a company from purchasing or selling any securities
of such company, or from communicating such information to any other person
under circumstances in which it is reasonably foreseeable that such person is
likely to purchase or sell such securities.
 
(c)      The members of the Shareholder Group acknowledge that they will not be
entitled to receive any non-public information from the Company or BD.
 
10.      Compensation.  The members of the Shareholder Group acknowledge  that
each of Becker and Drapkin shall be compensated for his service as a director
and shall be reimbursed for his expenses on the same basis as all other
non-employee directors of the Company and shall be eligible to be granted
equity-based compensation on the same basis as all other non-employee directors
of the Company.
 
 
7

--------------------------------------------------------------------------------

 
 
11.      Indemnification and Insurance.  The members of the Shareholder Group
acknowledge  that each of Becker and Drapkin shall be entitled to the same
rights of indemnification as the other directors of the Company as such rights
may exist from time to time.
 
12.      Non-Disparagement.  During the Standstill Period, the Company shall not
publicly disparage any member of the Shareholder Group or any member of the
management of the Shareholder Group, provided that this provision shall not
apply to compelled testimony, either by legal process, subpoena or otherwise, or
to communications that are required by an applicable legal obligation and are
subject to contractual provisions providing for confidential disclosure.
 
13.      SEC Filings.  The members of the Shareholder Group shall promptly file
an amendment to the Schedule 13D reporting entry into this agreement, amending
applicable items to conform to their obligations hereunder and appending or
incorporating by reference this Agreement as an exhibit thereto.  Such amendment
shall also reflect the withdrawal of the Nominating Letter (as defined below) as
described in Section ‎14 hereof and the termination of the “group” as described
in Section ‎15 hereof.  Such members of the Shareholder Group shall provide the
Company with a reasonable opportunity to review and comment on such amendment in
advance of filing, and shall accept any such reasonable and timely comments of
the Company.
 
14.      Withdrawal of Nominating Letter; Press Release.  The members of the
Shareholder Group acknowledge that BD has agreed that, on or promptly after the
date hereof, the Company and BD shall issue a joint press release reasonably
satisfactory to such parties (the “Joint Press Release”), which press release
shall include a statement that, pursuant to this Agreement, BD will be
withdrawing its letter dated June 1, 2011 to the Secretary of the Company
providing notice of its intent to nominate persons for election as directors at
Annual Meeting to be held in 2011 (the “Nominating Letter”), effective upon the
Appointment Date.  Neither the Company nor any member of the Shareholder Group
shall make any public statements with respect to the matters covered by this
Agreement (including in any filing with the SEC, any other regulatory or
governmental agency, or any stock exchange, or in any materials that would
reasonably be expected to be filed with the SEC, including pursuant to Exchange
Act Rules 14a-6 or 14a-12) that are inconsistent with, or otherwise contrary to,
this Agreement or the statements in the Joint Press Release.
 
15.      Termination of the “Group”.  The Shareholder Group, BD and Michael
Brodsky shall terminate the Amended and Restated Group Agreement dated June 16,
2011 by and among such parties (other than such provisions which will expressly
survive the termination thereof) and terminate the “group” pursuant to Rule
13d-5(b)(1) under the Exchange Act, consisting of the Shareholder Group, BD and
Michael Brodsky.  The Company hereby acknowledges and agrees that such
terminations and the transactions contemplated by this Agreement are sufficient,
as of the date hereof, to terminate the status of the Shareholder Group, BD and
Michael Brodsky as a “group” with respect to the Company’s securities and the
Company will not take any position inconsistent with the foregoing.
 
16.      Reimbursement of Expenses.  All costs and expenses incurred in
connection with this Agreement and all matters related hereto will be paid by
the party incurring such cost or expense.
 
 
8

--------------------------------------------------------------------------------

 
 
17.      Specific Performance.  Each party hereto acknowledges and agrees, on
behalf of itself and its Affiliates, that irreparable harm would occur in the
event any of the provisions of this Agreement were not performed in accordance
with their specific terms or were otherwise breached. It is accordingly agreed
that the parties will be entitled to specific relief hereunder, including,
without limitation, an injunction or injunctions to prevent and enjoin breaches
of the provisions of this Agreement and to enforce specifically the terms and
provisions hereof in any state or federal court in the State of Georgia, in
addition to any other remedy to which they may be entitled at law or in equity.
Any requirements for the securing or posting of any bond with such remedy are
hereby waived.
 
18.      Resignation of Directors.  The members of the Shareholder Group
acknowledge that Becker and Drapkin have each hereby irrevocably tendered his
resignation as director effective as of the date, if any, that the Shareholder
Group breaches in any material respect any of its representations, warranties,
commitments or obligations set forth in Sections ‎3, ‎7 and ‎8 hereof and such
breach has not been cured within 30 days following written notice of such breach
so long as such breach is curable, and the Board may accept either or both such
resignations, in its sole discretion, by a majority vote (excluding Becker and
Drapkin); provided that, for the avoidance of doubt, in the event Becker or
Drapkin resign from the Board, and a replacement director(s) is appointed
pursuant to Section 5 hereof, the members of the Shareholder Group acknowledge
that this Section 18 shall apply to such replacement director(s), and the
members of the Shareholder Group acknowledge that BD and its Affiliates and
Associates will be obligated to cause such replacement director(s) to fulfill
such obligation.
 
19.      Jurisdiction.  Each party hereto agrees, on behalf of itself and its
Affiliates, that any actions, suits or proceedings arising out of or relating to
this Agreement or the transactions contemplated hereby will be brought solely
and exclusively in any state or federal court in the State of Georgia (and the
parties agree on behalf of themselves and their respective Affiliates not to
commence any action, suit or proceeding relating thereto except in such courts),
and further agrees that service of any process, summons, notice or document by
U.S. registered mail to the respective addresses set forth in Section ‎23 hereof
will be effective service of process for any such action, suit or proceeding
brought against any party in any such court. Each party, on behalf of itself and
its Affiliates, irrevocably and unconditionally waives any objection to the
laying of venue of any action, suit or proceeding arising out of this Agreement
or the transactions contemplated hereby, in the state or federal courts in the
State of Georgia, and hereby further irrevocably and unconditionally waives and
agrees not to plead or claim in any such court that any such action, suit or
proceeding brought in any such court has been brought in an improper or
inconvenient forum.
 
20.      Applicable Law.  This Agreement shall be governed in all respects,
including validity, interpretation and effect, by the laws of the State of
Georgia applicable to contracts executed and to be performed wholly within such
state, without giving effect to the choice of law principles of such state.
 
21.      Counterparts; Facsimile or Electronic Signatures.  This Agreement may
be executed in two or more counterparts which together shall constitute a single
agreement. Facsimile or electronic (i.e., PDF) signatures shall be as effective
as original signatures.
 
 
9

--------------------------------------------------------------------------------

 
 
22.      Entire Agreement; Amendment and Waiver; Successors and Assigns.  This
Agreement contains the entire understanding of the parties hereto with respect
to, and supersedes all prior agreements relating to, its subject matter. There
are no restrictions, agreements, promises, representations, warranties,
covenants or undertakings between the parties other than those expressly set
forth herein. This Agreement may be amended only by a written instrument duly
executed by the parties hereto or their respective successors or assigns. No
failure on the part of any party to exercise, and no delay in exercising, any
right, power or remedy hereunder shall operate as a waiver thereof, nor shall
any single or partial exercise of such right, power or remedy by such party
preclude any other or further exercise thereof or the exercise of any other
right, power or remedy. All remedies hereunder are cumulative and are not
exclusive of any other remedies provided by law. The terms and conditions of
this Agreement shall be binding upon, inure to the benefit of, and be
enforceable by the parties hereto and their respective successors, heirs,
executors, legal representatives, and assigns.
 
23.      Notices.  All notices, consents, requests, instructions, approvals and
other communications provided for herein and all legal process in regard hereto
shall be in writing and shall be deemed validly given, made or served, (a) if
given by telecopy, when such telecopy is transmitted to the telecopy number set
forth below, or to such other telecopy number as is provided by a party to this
Agreement to the other parties pursuant to notice given in accordance with the
provisions of this Section ‎23, and the appropriate confirmation is received, or
(b) if given by any other means, when actually received during normal business
hours at the address specified in this Section ‎23, or at such other address as
is provided by a party to this Agreement to the other parties pursuant to notice
given in accordance with the provisions of this Section ‎23:
 
if to the Company:
 
Ruby Tuesday, Inc.
150 West Church Ave.
Maryville, TN 37801
Facsimile: (865) 379-6817
Attention: Scarlett May
 
with a copy to:
 
Davis Polk & Wardwell LLP
450 Lexington Ave.
New York, NY 10017
Facsimile: (212) 450-5744
Attention: Phillip R. Mills
 
if to the Shareholder Group or any member thereof:
 
Carlson Capital, L.P.
2100 McKinney Avenue
Dallas, TX 75201
 
 
 
10

--------------------------------------------------------------------------------

 
 
 
Facsimile: (214) 932-9712
Attention: Steven J. Pully


with a copy to:
 
Schulte Roth & Zabel LLP
919 Third Avenue
New York, NY 10022
Facsimile: (212) 593-5955
Attention: David E. Rosewater, Esq.


24.      No Third-Party Beneficiaries.  Nothing in this Agreement is intended to
confer on any person other than the parties hereto or their respective
successors and assigns, and their respective Affiliates to the extent provided
herein, any rights, remedies, obligations or liabilities under or by reason of
this Agreement.
 
[Signature page follows]
 
 
 
11

--------------------------------------------------------------------------------

 
 
 
IN WITNESS WHEREOF, this Agreement has been duly executed and delivered by the
duly authorized signatories of the parties as of the date first written above.
 

 
COMPANY:
 
RUBY TUESDAY, INC.
               
 
By:
/s/ Samuel E. Beall, III       Name: Samuel E. Beall, III        Title: Chairman
of the Board, Chief Executive Officer and President           

 
 
 
 

--------------------------------------------------------------------------------

 

 

 
DOUBLE BLACK DIAMOND OFFSHORE LTD.
 
 
   
By:
Carlson Capital, L.P., its investment manager
               
By:
/s/ Clint D. Carlson        
Name: Clint D. Carlson
       
Title: President
                 
BLACK DIAMOND OFFSHORE LTD.
 
 
   
By:
Carlson Capital, L.P., its investment manager
             
By:
/s/ Clint D. Carlson        
Name: Clint D. Carlson
       
Title: President
       
CARLSON CAPITAL, L.P.
       
By:
/s/ Clint D. Carlson      
Name: Clint D. Carlson
     
Title: President
       
ASGARD INVESTMENT CORP.
 
 
   
By:
/s/ Clint D. Carlson    
Name: Clint D. Carlson
   
Title: President
       
CLINT D. CARLSON
        /s/ Clint D. Carlson            









 